Status of Claims
	This action is in response to the application No. 16/595473 filed on 10/8/2019.  Claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usami US 6,138,062 (“Usami”).

As to claim 1, Usami discloses a vehicle control method, adapted to a vehicle control system on a vehicle, the method comprising: 
the front part of the vehicle is provided with a laser radar device 10 for forward obstacle detection and side-wall(side) laser radar devices 12, 14 for detecting the distances to the side walls of the lanes. Laser radar device 10 scans the lane ahead and detects the distance and angle to an obstacle. Laser radar devices 12, 14 detect the distances to the left and right side walls of the lanes. The detected obstacle data and distance to side wall data are supplied to a vehicle controlling ECU…); 
obtaining a lateral offset parameter between the vehicle and a lane centerline based on the lateral distance (see at least col 4, lines 10-24; In concrete terms, by setting the displacement from the vehicle lane's center (middle between two lane lines) to (delta), the steering amount may be determined as the sum of the term proportional to (delta)and the term proportional to the time variation of (delta). On the other hand, if lane line based control is judged to be inappropriate, the distances to the side walls are detected (S104) according to the detection signals from laser radar devices 12, 14, the driver is informed of a message indicating that lane line detection was not possible (S105), after which steering control transfers to that based on the distances to the side walls (S103). Distance to side wall based steering control may be controlled so that the detected distances to the side walls are kept nearly constant) and 
controlling a moving direction of the vehicle according to the lateral offset parameter (see at least col 5, line 31 – col 6, line 5; the distances to the side walls are detected (S403) so that the vehicle position (x,y,) based on the vehicle speed, yaw rate, and distances to the side walls is detected (S404). Then, the detected vehicle position and the target path are compared, and the steering actuator 24 is controlled through feedback (S405)). 

As to claim 2, Usami discloses wherein the lateral offset parameter comprises a lateral offset angle and a lateral offset distance, the lateral offset angle is an included angle between a front direction of the vehicle and the lane centerline, while the lateral offset distance is a distance between the vehicle and the lane centerline (see at least col 6, lines 6-18; In this manner, during lane changes, the vehicle can be guided properly by switching from lane line based steering control to distance to side wall based steering control. However, when detecting the distances to the side walls with the laser radar devices 12, 14, the distances to the side walls on the immediate sides of the vehicle cannot be detected due to the occurrence of a yaw angle in the vehicle, resulting in the detection of oblique distances which are longer than the actual distances. However, when lane width W is known, the horizontal position x of the vehicle can be accurately calculated). 

As to claim 7, Usami discloses A vehicle control system, used for a vehicle, comprising: 
a lidar sensor (see at least Fig 1, elements 12, 14; laser radar devices); 
a steering device (see at least Fig 1, element 24; steering actuator); and 
a controller, coupled to the lidar sensor and the steering device (see at least Fig 1, element 20; vehicle controlling ECU), 
wherein the controller is configured to obtain a lateral distance between the vehicle and a tunnel wall of a tunnel through the lidar sensor when the vehicle is moving in a lane in the tunnel (see at least col 3, lines 18-26; the front part of the vehicle is provided with a laser radar device 10 for forward obstacle detection and side-wall(side) laser radar devices 12, 14 for detecting the distances to the side walls of the lanes. Laser radar device 10 scans the lane ahead and detects the distance and angle to an obstacle. Laser radar devices 12, 14 detect the distances to the left and right side walls of the lanes. The detected obstacle data and distance to side wall data are supplied to a vehicle controlling ECU…);; 
the controller is configured to obtain a lateral offset parameter between the vehicle and a lane centerline based on the lateral distance (see at least col 4, lines 10-24; In concrete terms, by setting the displacement from the vehicle lane's center (middle between two lane lines) to (delta), the steering amount may be determined as the sum of the term proportional to (delta)and the term proportional to the time variation of (delta). On the other hand, if lane line based control is judged to be inappropriate, the distances to the side walls are detected (S104) according to the detection signals from laser radar devices 12, 14, the driver is informed of a message indicating that lane line detection was not possible (S105), after which steering control transfers to that based on the distances to the side walls (S103). Distance to side wall based steering control may be controlled so that the detected distances to the side walls are kept nearly constant) and control a moving direction of the vehicle by the steering device according to the lateral offset parameter (see at least col 5, line 31 – col 6, line 5; the distances to the side walls are detected (S403) so that the vehicle position (x,y,) based on the vehicle speed, yaw rate, and distances to the side walls is detected (S404). Then, the detected vehicle position and the target path are compared, and the steering actuator 24 is controlled through feedback (S405)).

As to claim 8, Usami discloses wherein the lateral offset parameter comprises a lateral offset angle and a lateral offset distance, the lateral offset angle is an included angle between a front direction of the vehicle and the lane centerline, while the lateral offset distance is a distance between the vehicle and the lane centerline (see at least col 6, lines 6-18; In this manner, during lane changes, the vehicle can be guided properly by switching from lane line based steering control to distance to side wall based steering control. However, when detecting the distances to the side walls with the laser radar devices 12, 14, the distances to the side walls on the immediate sides of the vehicle cannot be detected due to the occurrence of a yaw angle in the vehicle, resulting in the detection of oblique distances which are longer than the actual distances. However, when lane width W is known, the horizontal position x of the vehicle can be accurately calculated).

Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or if the independent claims were amended to include the claim limitations of allowable-indicated claims 3-6 and 9-12 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668